50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Lathronea P. GRESHAM, Petitioner.
No. 94-8090.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 23, 1995.

Lathronea P. Gresham, petitioner pro se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Lathronea P. Gresham seeks a writ of mandamus ordering the disqualification of the magistrate judge presiding over Gresham's discrimination suit against her employer, Norfolk Southern Corporation, and her union, Transportation Communications International.  Gresham claims that the magistrate judge has ruled in ways contrary to law, as is allegedly evidenced by two orders which Gresham has attached to her mandamus petition.


2
Disqualification is appropriate only where there is a reasonable basis to doubt a judge's impartiality.  In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  In the case at bar, the orders objected to were in no way prejudicial to Gresham.  Finding no evidence of extrajudicial bias by the magistrate judge, People Helpers Found. v. City of Richmond, 12 F.3d 1321, 1325 (4th Cir.1993), we deny Gresham's petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED